Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 1 of 51 PageID 67

                                                                                  1


                          IN THE UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

         UNITED STATES OF AMERICA,               Jacksonville, Florida

               Plaintiff,                        Case No. 3:19-mj-1390-PDB
                                                          3:19-mj-1392-PDB
         vs.
                                                 October 23, 2019
         FAN YANG and YANG YANG,
                                                 1:04 p.m.
               Defendants.
                                         Courtroom No. 10D
       _____________________________
         DIGITALLY RECORDED STATUS OF COUNSEL AND DETENTION HEARINGS
                   BEFORE THE HONORABLE PATRICIA BARKSDALE
                        UNITED STATES MAGISTRATE JUDGE

       GOVERNMENT COUNSEL:

                       MICHAEL COOLICAN, ESQ.
                       United States Attorney's Office
                       300 North Hogan Street, Suite 700
                       Jacksonville, Florida 32202

       DEFENSE COUNSEL:

                       D. CHRISTOPHER CARSON, ESQ. (FAN YANG)
                       DALE C. CARSON, ESQ.
                       Dale Carson Law
                       233 East Bay Street, Suite 1101
                       Jacksonville, Florida 32202

                       ALEX KING, ESQ. (YANG YANG)
                       SCOTT MONROE, ESQ.
                       Monroe & King
                       200 East Forsyth Street
                       Jacksonville, Florida 32202

       COURT REPORTER:

                       Shannon M. Bishop, RDR, CRR, CRC
                       221 North Hogan Street, #150
                       Jacksonville, Florida 32202
                       Telephone: (904)549-1307
                       dsmabishop@yahoo.com
       (Proceedings     reported    by   mechanical   stenography;   transcript
       produced   by   computer.)
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 2 of 51 PageID 68

                                                                           2


                         T A B L E     O F    C O N T E N T S


                                                              Page No.
       WITNESS FOR THE DEFENDANTS:

                JIM HARBAUGH
       Direct Examination................................           31
       Cross-Examination.................................           35



                     N O    E X H I B I T S      R E C E I V E D
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 3 of 51 PageID 69

                                                                                 3


   1                             P R O C E E D I N G S

   2   October 23, 2019                                             1:04 p.m.

   3                                     - - -

   4                THE COURT:   Mr. Coolican?

   5                MR. COOLICAN:   Thank you, Your Honor.      May it please

   6   the Court?

   7                The primary question for the Court today is whether

   8   it's more likely than not that the defendants present a flight

   9   risk.

  10                If the Court finds by a preponderance of the evidence

  11   that the conditions -- that there's no condition of release

  12   that would assure the defendant's appearance at future

  13   proceedings, then the Court, under the bond reform act, would

  14   be obligated to order them both detained pending trial.             And

  15   that's the government's primary concern, is risk of flight in

  16   this case.

  17                Mr. Yang is a naval flight officer, as distinct from

  18   a naval aviator.     Naval flight officers operate the sensors and

  19   weapons systems in the back of naval aircraft.

  20                The particular aircraft -- his aircraft is the P-8,

  21   which is the Navy's latest land-based anti-submarine warfare,

  22   or ASW, platform.     It's equipped with some of the Navy's latest

  23   ASW weapons and sensors.

  24                And he's completed a tour of duty with a P-8 squadron

  25   over several years, and is currently assigned -- or until
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 4 of 51 PageID 70

                                                                           4


   1   recently, was assigned to the Maritime Patrol Reconnaissance

   2   Weapons School.     Think, Your Honor, Top Gun for land-based ASW

   3   warfare.    That school teaches advanced anti-submarine warfare

   4   tactics to experienced anti-submarine warfare operators.

   5               And Mr. Yang is an experienced anti-submarine warfare

   6   operator himself.     And as such, and as an instructor at that

   7   school, his head is filled with some of this nation's top

   8   defense secrets.

   9               Throughout his career, it's been his job to learn the

  10   P-8s sensors, its processors, its communication systems, its

  11   weapons systems, and the tactics of how the Navy uses those or

  12   plans to use those systems to find submarines of its

  13   adversaries.

  14               And he's also familiar with those type of systems

  15   that exist in other Navy platforms, because it's part of the

  16   P-8's job to coordinate with submarine -- anti-submarine

  17   platforms, be they surface ships of the Navy or other aircraft.

  18               So in Mr. Yang's head, he's got a golden ticket, a

  19   bargaining chip.     And if given a bond, Your Honor, adversaries

  20   of the United States would be falling over themselves to help

  21   him get out of the United States and give him a new life, in

  22   exchange for those secrets.

  23               And there's every reason to think that such

  24   adversaries would extend the same deal to Mrs. Yang and her

  25   children in hopes of later getting access to Mr. Yang.
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 5 of 51 PageID 71

                                                                              5


   1               And of particular concern in this case, Your Honor,

   2   is the nation -- the People's Republic of China.          Now, both

   3   Mr. and Mrs. Yang are U.S. citizens.        They're naturalized

   4   citizens.    But they were both born in China.        And the United

   5   States has no extradition treaty with China.

   6               Presumably, both the Yangs still have family in

   7   China.   They both speak Chinese to this day.         They speak

   8   Chinese at home.     And they could re-assimilate to a life in

   9   China with ease.     In addition, Your Honor, they have resources

  10   that could assist them in failing to appear and fleeing.

  11               The pretrial service reports document substantial

  12   resources, but our grand jury investigation suggests that both

  13   Mr. and Mrs. Yang have underreported their assets to pretrial

  14   services.

  15               We don't have access to up-to-date bank statements,

  16   but we do have bank statements that were obtained throughout

  17   the grand jury investigation that's ongoing.

  18               So we've identified ten different financial accounts

  19   that are in the name of Mr. Yang, Mrs. Yang, or both, as well

  20   as corporate accounts in the name of BQ Tree LLC, which is the

  21   corporate entity that's named in the two complaints in this

  22   case -- or in these cases.

  23               So just as a snapshot from the various times that we

  24   obtained bank statements, there are two BQ Tree LLC accounts

  25   with a -- we're dealing with two different financial
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 6 of 51 PageID 72

                                                                            6


   1   institutions.

   2               But dealing with the first financial institutions --

   3   the first of the two financial institutions, there's a BQ Tree

   4   checking account as of April 30th that had 29 -- approximately

   5   $2900 in it, a BQ Tree savings account that had $1,000 in it, a

   6   checking account in Mr. Yang's name that had approximately

   7   $5,700 in it.     Again, this is as of April 2019.

   8               There was a savings account with a nominal amount in

   9   it in Mr. Yang's name.      There's a joint checking account in

  10   Mr. and Mrs. Yang's name that had $10,300 in it.          And then

  11   there was a checking account in Mrs. Yang's name that had $1100

  12   in it.

  13               Again, that's historical.      That's April of 2019.

  14               At a second financial institution, there was a -- and

  15   this is as of June 2019.      At a second financial institution,

  16   there's a joint checking account between Mr. and Mrs. Yang with

  17   $82,800, approximately.

  18               There was a checking account in Mrs. Yang and her

  19   mother's name with $3,200 in it.

  20               Again, we're still looking historically in June of

  21   2019.    And then a BQ Tree checking account with approximately

  22   $2,200 in it.

  23               So looking historically, that's -- that's over

  24   $100,000 in cash -- or savings and checkings account --

  25   accounts.    In other words, very liquid accounts, that if they
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 7 of 51 PageID 73

                                                                               7


   1   got a bond today, they could go to the bank and withdraw that

   2   money immediately.

   3               There's also two investment accounts that we

   4   identified.    And, again, looking historically to June 2019,

   5   there was one that had $190,000 approximately.

   6               We believe that at least $75,000 of that was used to

   7   make a down payment on a house that they purchased, their

   8   current residence, in -- in July of 2019.

   9               So the whole $190,000 wouldn't be in that investment

  10   account.    It would be approximately $115,000.

  11               THE COURT:    And do you think that's the mutual fund

  12   $400,000 referenced in Lieutenant Yang's pretrial report?

  13               MR. COOLICAN:    It could be, Your Honor.       We didn't

  14   see a mutual fund with -- with that total.         There's a second

  15   investment account that we identified as of June 2019 with

  16   $20,000 in it.

  17               The point is, Your Honor, it appears that -- and none

  18   of this accounts for the -- the thrift savings plan account

  19   that Mr. Yang identifies.

  20               So that would be --

  21               THE COURT:    Mrs. Yang has an IRA account for $10,000.

  22   Is that maybe the second one?

  23               MR. COOLICAN:    That could be the second one.

  24               THE COURT:    Okay.

  25               MR. COOLICAN:    But, Your Honor, there's two points
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 8 of 51 PageID 74

                                                                            8


   1   here.   One is that we think there's some deception going on

   2   regarding the Yangs and whether they were being truthful with

   3   the pretrial services officer, but also the fact that they have

   4   substantial assets that are liquid that they could get access

   5   to quickly to help them if they were released on bond and they

   6   desired to -- to abscond.

   7               So, Your Honor, turning to the statutory factors that

   8   the Court must consider --

   9               THE COURT:    Can I ask you a quick question --

  10               MR. COOLICAN:    Yes, Your Honor.

  11               THE COURT:    -- on the personal banking -- you said

  12   that there were ten accounts that you identified.          And you

  13   listed some numbers, $2,900, $1,000, $5,700, nominal amount,

  14   10,300 and $1,100.     And then you said -- said roughly $100,000

  15   in savings.

  16               That didn't add up to $100,000.       Did I miss an

  17   account or an amount that you were talking about?

  18               MR. COOLICAN:    So after those, Your Honor, I said at

  19   a second financial institution there was a joint checking

  20   account.

  21               THE COURT:    The 82,000 --

  22               MR. COOLICAN:    82,000.

  23               THE COURT:    -- and the $3,200 and the $2,200?

  24               MR. COOLICAN:    Yes, Your Honor.

  25               THE COURT:    You were adding that?
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 9 of 51 PageID 75

                                                                              9


   1               MR. COOLICAN:    Yes, Your Honor.

   2               THE COURT:    Okay.

   3               MR. COOLICAN:    And it actually -- it approaches -- or

   4   it exceeds $109,000, those accounts, before you get to the

   5   investment accounts.

   6               THE COURT:    Okay.

   7               MR. COOLICAN:    Again, that's historical.       Some of

   8   that money may have been moved, spent.         But in recent history

   9   they had that much in liquid assets.

  10               Regarding the nature and circumstances of the

  11   offense, Your Honor, the two complaints are -- are at this

  12   point of record -- I would note a few things about these

  13   offenses.

  14               They involve deception.      And if the Court were to

  15   consider a bond in this case and direct the defendants released

  16   under certain conditions, there's really no reason to credit

  17   the defendants if they were to agree to particular conditions

  18   of release.

  19               The first complaint, among other things, alleges

  20   lying on the ATF Form 4473 by Mr. Fan.         It also alleges that he

  21   violated 18 U.S.C. 1001 by making any number of lies when

  22   undergoing a review for the renewal of his security clearance.

  23               And those deceptions all overlap, in that they're

  24   designed to hide Mr. and Mrs. Yang's relationship with a

  25   Chinese company Shanghai Breeze and its operators, Ge Songtao
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 10 of 51 PageID 76

                                                                            10


    1   and Zheng Yan.

    2               Because when you're a naval flight officer with a top

    3   secret clearance, you cannot have a relationship with Chinese

    4   defense contractors.

    5               And based on the transactions described in the

    6   complaints, that's -- it at least appears that that's what

    7   Ge Songtao is.    He's a Chinese defense contractor coming to the

    8   United States to purchase vessels that have both civilian and

    9   military applications.

   10               THE COURT:   I noticed he was arrested in another

   11   jurisdiction; is that correct?

   12               MR. COOLICAN:    The other two defendants were both

   13   arrested in the Western District of Louisiana.

   14               THE COURT:   Both in the same district?

   15               MR. COOLICAN:    Yes, Your Honor.

   16               THE COURT:   And what's the status of their transfer

   17   or detention?

   18               MR. COOLICAN:    They both waived holding detention

   19   hearings in Lafayette, Louisiana, reserving the right to hold

   20   detention hearings here.

   21               THE COURT:   Okay.

   22               MR. COOLICAN:    And my understanding is transport of

   23   those two defendants to this district at least begins this

   24   Thursday.

   25               THE COURT:   And they waived the identity hearings
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 11 of 51 PageID 77

                                                                             11


    1   there, as well?

    2              MR. COOLICAN:     Yes, Your Honor.

    3              THE COURT:    Okay.

    4              MR. COOLICAN:     But it's not just -- Your Honor, to

    5   return to the idea of deception, it's not just Mr. Yang who was

    6   engaged in deception.

    7              Mrs. Yang, when she opened a bank account -- a bank

    8   account for BQ Tree, their company, they represented that the

    9   company -- they represented to the bank that the company sells

   10   cell phone accessories and office supplies.

   11              The FBI forensic accountant's review of the bank

   12   records shows that that does not appear what they actually do.

   13   There's no -- there's no purchase of -- of cell phone

   14   accessories or office supplies.       It doesn't appear that money

   15   comes in from customers other than Shanghai Breeze and people

   16   affiliated with Shanghai Breeze.

   17              And the magnitude of the money coming in from

   18   Shanghai Breeze is significant.       It's over $200,000, as

   19   described in the complaint over the last several years.

   20              And none of that was disclosed on Mr. Yang's security

   21   clearance questionnaire, despite the fact that it asks about

   22   any other employment.

   23              He didn't identify himself as being a business owner

   24   or being an employee of BQ Tree LLC, even though he has

   25   business cards identifying himself as a consultant for that
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 12 of 51 PageID 78

                                                                             12


    1   company, even though during a post-arrest interview, he's

    2   admitted he has an e-mail account with -- with that company.

    3               And we're not just talking about the sins of omission

    4   where Mr. and Mrs. Yang have failed to disclose the

    5   information.    We're also talking about affirmative

    6   misrepresentations.

    7               The complaint describes an incident in July of 2018

    8   where Mr. Yang sought special liberty to travel, take -- he

    9   represented to the Navy that he was taking his family to

   10   Disney.    Documents show that he actually traveled to Nebraska.

   11   And he admitted that in a post-arrest interview.

   12               The purpose of that trip and that deception was so

   13   that he could meet with Ge Songtao.        And he admitted during

   14   that post-interview that he met with Ge Songtao during that

   15   trip to Nebraska.     He didn't want the Navy to know about it, so

   16   he lied.

   17               Both the Yangs have also lied on their tax returns.

   18   And it's easy to see their motive for doing that.          They want to

   19   hide this relationship that they have with, again, what appears

   20   to be a Chinese defense contractor.

   21               Specifically, on their 2017 tax returns, which they

   22   both signed electronically, they hid $53,000 in taxable income.

   23   They -- part of that -- those falsehoods involved claiming

   24   $32,000 in business expenses for costs of goods sold.

   25               But, again, Your Honor, reviewing the bank statements
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 13 of 51 PageID 79

                                                                             13


    1   and having interviewed post-arrest Mrs. Yang and Mr. Yang, it

    2   doesn't appear that their business, BQ Tree, actually buys and

    3   sells anything.    So there couldn't be $32,000 in goods sold.

    4   And there's certainly no banking activity showing that they

    5   were purchasing and selling inventory.

    6              Their tax returns also underreport their revenue by

    7   $32,000.   And that's revenue coming in from Shanghai Breeze

    8   into Mrs. Yang's account and the BQ Tree account.          And, again,

    9   you know, they signed those tax returns electronically.

   10              Regarding the weight of the evidence in this case,

   11   Your Honor, I would -- I would largely -- in the first

   12   instance, rely on the documentary evidence as described in the

   13   complaint affidavit, which is substantial.

   14              But, again, both defendants made incriminating

   15   statements after being in there, advised of their rights, and

   16   being interviewed by agents on the day of their arrest.

   17              And I think I've said a couple of times post-arrest

   18   interviews -- and I should clear that up.         These weren't

   19   post-arrest interviews.      The interviews were actually conducted

   20   shortly before they were taken into custody, in both instances,

   21   as to Mrs. Yang and Mr. Yang.

   22              As to Mr. Yang, he admitted that Ge Songtao asked him

   23   to buy the firearm described in the complaint, that the

   24   engraving on the firearm, GST, were Ge Songtao's initials.

   25              It was his position that he and his wife actually
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 14 of 51 PageID 80

                                                                              14


    1   owned that firearm, but simply let Ge Songtao use it.           But that

    2   statement is just simply not credible, in that it has

    3   Ge Songtao's initials in it.

    4              As described in the complaint, it was paid for with

    5   funds provided by Ge Songtao.       It was stored in a storage

    6   facility paid for with funds from Ge Songtao.

    7              Mrs. Yang, regarding the firearm, also admitted that

    8   that firearm had been purchased for Ge Songtao.

    9              Mrs. Yang, during the interview regarding the export

   10   violations, admitted that she knew that the vessels that she

   11   had been working with Shanghai Breeze to purchase from the West

   12   Coast maritime manufacturer -- she knew that those boats were

   13   ultimately destined for Mainland China and not Hong Kong, as

   14   she represented to the manufacturer, that she knew that the

   15   listed purchaser for those boats, Belt Consulting -- she -- she

   16   suspected that that was just a pass-through that was being used

   17   to route the purchase money through, and that the money was

   18   ultimately coming from Ge Songtao and Zheng Yan, the operators

   19   of Shanghai Breeze.

   20              She, during that interview, attempted to minimize her

   21   husband's involvement in the business BQ Tree, asserting that

   22   he really had no involvement in the business.         But we know

   23   that's not true based on the recorded conversations between

   24   Mr. and Mrs. Yang that are described in the complaint.

   25              The conversations describe the fact that they -- they
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 15 of 51 PageID 81

                                                                                  15


    1   both worked for -- or on behalf of Shanghai Breeze and

    2   Ge Songtao.

    3               The complaint describes an incident where they were

    4   owed money.    And Mrs. Yang told her husband that they should

    5   quit if they weren't paid the money they were owed.

    6               Mr. Yang, during that same conversation, relayed that

    7   he hoped that his wife didn't make him regret getting her this

    8   employment with Ge Songtao and Shanghai Breeze.          So she wasn't

    9   truthful.

   10               While she made incriminating statements, she also

   11   made statements that weren't truthful and that showed

   12   deception, and showed the fact that she's trying to cover for

   13   her husband, and trying to minimize his involvement in the

   14   business.

   15               Regarding the -- the history and characteristics of

   16   this -- of these defendants, I won't belabor much of what I've

   17   covered already.     Mr. Yang has been in the United States since

   18   he was a teenager, since 1999.       And he's been a naturalized

   19   citizen since 2006.

   20               His mother and stepfather, I believe, are in New

   21   York, but his father is in Canada.        And presumably he still has

   22   other family in China.

   23               Mrs. Yang was naturalized as a U.S. citizen in 2016.

   24   Her mother lives in Jacksonville, but is not a citizen.             And

   25   it's my understanding her father still lives in China, and
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 16 of 51 PageID 82

                                                                                    16


    1   presumably she has other family in China.         They've lived in the

    2   district for fewer than five years, since November of 2014.

    3               During a search of their home, federal agents located

    4   Chinese passports for both of them.        They were expired.       But

    5   one has to question why they still had these passports.

    6               It may have been motivated out of nostalgia.            But I

    7   would note that in Mr. Yang's security clearance questionnaire

    8   he acknowledged that he previously had a Chinese passport and

    9   that it was expired, but he represented that it had been

   10   shredded and that it had been returned to the Chinese Embassy.

   11   So that's another misrepresentation that he made in his

   12   background investigation.

   13               Regarding Mrs. Yang's mental health, this should be

   14   relevant to the Court's question of the risk of nonappearance.

   15   The pretrial services report discusses -- and I believe

   16   Mrs. Yang even discussed in open court -- suicidal ideation in

   17   the past.

   18               Suicide is sometimes called the ultimate risk of

   19   nonappearance.    And it certainly could pose a danger if

   20   Mrs. Yang was returned home, where she has two young children.

   21               At this point, you know, we certainly don't have a

   22   detailed mental health history on Mrs. Yang.         And based on her

   23   appearance in court and what the agents report to me regarding

   24   her interview, it seems like she's -- she's very much confident

   25   and aware of what's happening and intelligent.         But she has
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 17 of 51 PageID 83

                                                                            17


    1   raised these issues.

    2               I want to circle back.     And I apologize, Your Honor,

    3   this is a little out of order.       There were some additional

    4   statements that Mr. Yang made during his interview that I think

    5   are of note and are consistent with the -- the pattern of

    6   deception that he's engaged in.

    7               When he was interviewed before being arrested last

    8   Thursday, he initially suggested that he had never met

    9   Ge Songtao in person, that this was a social media

   10   relationship.

   11               By the end of the interview, he acknowledged that

   12   they had met several times, that the on-line relationship began

   13   in 2006 or 2008, that they first met in person when he was

   14   still stationed in Pensacola, in approximately 2013, that they

   15   had met in Nebraska, that they had met in Jacksonville.

   16               When asked about his wife's business, Mr. Yang

   17   estimated that she made a few or a couple thousand dollars a

   18   year.   That's not consistent with the -- with the bank

   19   statements, which show that over $200,000 has come in during

   20   the time period specified in the complaint.

   21               He initially denied having any involvement in that

   22   business.   But when confronted with the business card and asked

   23   about the e-mail account, he acknowledged that -- that that

   24   was, in fact, a legitimate business card, and that he had that

   25   e-mail account and used it.
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 18 of 51 PageID 84

                                                                             18


    1              He denied knowledge of money coming in from Shanghai

    2   Breeze.   But, again, it's simply inconceivable, given the

    3   volume -- the volume of money and the fact that -- the steps

    4   he's taken to hide that -- that relationship.

    5              So the point is, Your Honor, that Mr. -- Mr. Yang,

    6   unless confronted with evidence by the agents, just simply

    7   refused to acknowledge the existence or the -- his

    8   relationship, his longstanding relationship with his Chinese

    9   defense contractor Ge Songtao.

   10              Regarding the nature and seriousness of the danger

   11   posed, again, Your Honor, we're primarily relying on risk of

   12   flight here.

   13              There's certainly danger when individuals conspire

   14   together to purchase firearms for individuals who are

   15   prohibited from possessing firearms.

   16              We've already discussed the danger that Mrs. Yang may

   17   pose to herself and the welfare of her family if -- if her

   18   mental health problems manifest themselves.

   19              And I began by talking about the -- the risk to our

   20   nation's secrets that Mr. Yang has in his head, the ultimate

   21   bargaining chip that he could use to get assistance in removing

   22   his family and himself from this country to a nation from which

   23   he could never be extradited.

   24              That's my presentation, Your Honor.        I'm happy to

   25   answer any questions that you may have.
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 19 of 51 PageID 85

                                                                              19


    1               THE COURT:   All right.      Thank you.

    2               And, Mrs. Yang, are you -- were you able to

    3   understand that?     Or did you need the translator for anything?

    4               DEFENDANT Y. YANG:     No.   I can understand him.

    5               THE COURT:   You can understand?      Okay.   Speak up and

    6   let your counsel or me know if you need a translation of any

    7   word.    Okay?

    8               DEFENDANT Y. YANG:     Okay.

    9               THE COURT:   All right.      Mr. Carson?

   10               MR. C. CARSON:    Thank you, Your Honor.

   11               May it please the Court?

   12               And, Judge, just so the Court is aware, I think that,

   13   to a degree, some of what Mr. King and I intend to discuss this

   14   afternoon, there's certain to be some overlap there.

   15               THE COURT:   Okay.

   16               MR. C. CARSON:    We actually do have a third-party

   17   custodian which we will be offering for the Court.

   18               THE COURT:   Okay.

   19               MR. C. CARSON:    I'm going to let Mr. King address

   20   that part of it.     It is actually Mrs. Yang's stepfather --

   21               THE COURT:   Okay.

   22               MR. C. CARSON:    -- who we'll be offering for the

   23   Court.   But I may allude to that.       Mr. King is actually going

   24   to be the one who deals with that.         And we would intend to

   25   offer him as a witness a bit later here today.
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 20 of 51 PageID 86

                                                                                 20


    1                So what I can speak to, though, Judge, is -- and

    2   certainly the Court is aware of this.        When we're in this

    3   position as defendants and as defense counsel, our exposure to

    4   the facts of the case is clearly much more limited than what

    5   exists on the part of the government.

    6                And we're currently not in a position where we are

    7   prepared to point by point rebut what has been alleged.             At

    8   this point our familiarity with the case essentially consists

    9   of review of the complaint and some very brief discussions with

   10   our clients.

   11                So I cannot go bit by bit and really address many of

   12   the issues.    And I -- I can't say that those issues are

   13   completely without merit.      I certainly appreciate the gravity

   14   of some of what is alleged here.

   15                But with that said, a complaint is still a complaint.

   16   There's a long way to go between what comes in the course of a

   17   complaint and what may or may not be proven at the end of the

   18   day.

   19                And one of the things that I do know is in spite of

   20   what may be alleged in a complaint, there are certain

   21   presumptions that attach to criminal defendants as a product of

   22   the system that we're in, one of which is a presumption of

   23   innocence.    And that presumption still stands, independent of

   24   what is alleged in a complaint.

   25                And more, I guess, immediately speaking, there is a
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 21 of 51 PageID 87

                                                                            21


    1   presumption in favor of release that exists and lies with a

    2   defendant in the situation that we are in here for purposes of

    3   this detention hearing.

    4               Now, the government's burden at this juncture is to

    5   prove by a preponderance that there is a risk when it comes to

    6   flight, or to prove by clear and convincing that there is some

    7   sort of risk of harm to the community.        And I certainly can --

    8   I'm in a position to address both of those today.

    9               THE COURT:   I think the United States is just

   10   proceeding under the presents a risk of flight, which is the

   11   preponderance of the evidence standard.

   12               MR. C. CARSON:    And that was how I took it, Judge.

   13   It was a brief presentation.       Certainly if the Court would

   14   prefer --

   15               THE COURT:   And I think when he was talking about

   16   danger -- or type of danger to others in the community, I think

   17   he was just -- that's one of the factors that are considered in

   18   assessing the risk of flight.

   19               MR. C. CARSON:    Certainly, Judge.     And if that's the

   20   case, I think I can address that under risk of flight.

   21               THE COURT:   Did I get that right, Mr. Coolican?

   22               MR. COOLICAN:    Yes, Your Honor.

   23               THE COURT:   All right.

   24               MR. C. CARSON:    Okay.   And so in terms of the risk of

   25   flight, Judge -- and as I stated earlier, the gravity of this
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 22 of 51 PageID 88

                                                                                 22


    1   and some of those circumstances regarding Mr. Yang's personal

    2   knowledge, his experiences, and some of what we were dealing

    3   with in the course of the complaint, I -- I get it.          There is

    4   an international connection here.

    5              He is, however, a naturalized U.S. citizen.          He has

    6   been here for a protracted period of time.         He has two

    7   tender-age children that live with he and his wife here

    8   locally.   He owns a residence in Mandarin.        At least one of his

    9   children attends The Bolles School at this point.

   10              Furthermore, they have other family who are here

   11   locally.   Mr. Yang's parents -- or Mr. Yang's mother and

   12   stepfather both live domestically.        His father does live

   13   continently within Canada.

   14              And then as to Mrs. Yang, which I'm sure Mr. King

   15   will address, she also has family that is actually here local

   16   in Duval County, in Jacksonville.

   17              And so when we're talking about -- and I know the

   18   government's position was that maybe a foreign power or an

   19   enemy may have strong incentive to just come and scoop up

   20   Mr. Yang and take him to start a new life.         But you don't just

   21   walk away from those things.

   22              He has a two-year-old and a five-year-old and

   23   significant other family ties here within the country.              He does

   24   have a lengthy history of military service.         He first enlisted

   25   in 2007.
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 23 of 51 PageID 89

                                                                                 23


    1              He is not someone -- nor is anyone who has

    2   children -- just in a position to walk away freely.          I mean,

    3   there's a lot of personal baggage that would come with that.

    4              And I think the insinuation by the government that it

    5   would just be so easy for him to do that -- I don't know that

    6   that really applies when it comes to someone's personal life,

    7   their young children, and -- and those types of things.             So

    8   it -- I don't know that I agree with the government that he may

    9   be in a position to just do that.

   10              Now, as far as the insinuation regarding a passport,

   11   things of that nature, I have an expired passport sitting in my

   12   safe at my house.     I just have not renewed it.

   13              So I don't know that there's necessarily anything

   14   nefarious or bad about that, the fact that it exists.           You get

   15   stamps on your passport if you want to show where you've been

   16   or just know where you've been.

   17              I mean, a lot of people have that.        And I don't know

   18   that there's anything necessarily bad about that.          Furthermore,

   19   the government is in possession of all of that now anyways.

   20              So even if it were a circumstance where the Court

   21   would be concerned, the government is certainly not going to

   22   release that at this point.      So those passports are currently

   23   in the possession of the government.

   24              Now, as far as what we would be asking the Court to

   25   consider today, I think one of the underlying currents in a
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 24 of 51 PageID 90

                                                                            24


    1   case like this, just knowing what little I do know about it,

    2   there stands to be a very substantial discovery process that

    3   goes on in this case.

    4                There is going to be an absolute massive volume of

    5   documents that are dealt with, many of which I suspect are

    6   probably going to be in Mandarin.

    7                What that tells me is that we're in for a lengthy

    8   ride here.    This is not just going to be quickly dealt with.

    9   And when we are talking about someone who is in pretrial

   10   detention, I think everyone agrees that's very hard time to do.

   11   Sitting in a county jail somewhere is not a good way to spend

   12   your days.

   13                And when we are talking about a case that stands to

   14   go on for a protracted period of time, that in and of itself

   15   is -- is a difficult pill to swallow, particularly for someone

   16   who's never been through that before, has zero criminal

   17   history, and does have young children and a family that needs

   18   provided for.

   19                One of the other things that I would point out to the

   20   Court, Mr. Yang is well-educated.       He has an engineering

   21   degree.   And he may well be in a position -- should he be

   22   granted some measure of pretrial release, he may be in a

   23   position to actually provide some degree of support for his

   24   family.

   25                There is no doubt going to be a huge economic cost
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 25 of 51 PageID 91

                                                                                25


    1   that is entailed with the representation here, the fact that

    2   his military career is essentially going to be gone at this

    3   point.   And he may be in a better position than his wife to

    4   actually provide.

    5              So I believe that there are personal financial

    6   considerations that should be taken into account.          He speaks

    7   very good English.     He is bilingual.

    8              So I think in that sense, that coupled with his

    9   education may put him in a position where he can at least work

   10   and earn some measure of money to offset, say, cost of

   11   representation and, furthermore, just the cost of living.

   12              They do have two young children, a house.         And when

   13   you have a family to support, I mean, those things don't just

   14   go on hold when you go into custody.

   15              So I would ask that the Court consider that as well,

   16   because I think that there are some big benefits on the

   17   personal side to him being out.

   18              Now, under 3142, the Court does have a number of

   19   measures that can be taken to help offset some of the risks

   20   that may come with a defendant being on pretrial release.

   21              And I would certainly offer for the Court that we

   22   would be amenable to pretty much anything and everything that

   23   is listed in that statute, and more.

   24              In the contemporary times in which we live, there are

   25   things such as electronic monitors.        There are all sorts of
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 26 of 51 PageID 92

                                                                                26


    1   very intensive measures that can be taken that are short of

    2   someone simply remaining in pretrial detention for the pendency

    3   of the case.

    4               And we would be open to any and all of those.           If the

    5   government is, in fact, correct regarding assets -- even if

    6   they're not, just looking at the pretrial services report,

    7   there is some measure of assets there between the defendants

    8   and their families.

    9               We would not be opposed to the Court imposing some

   10   sort of specifics, as far as them putting up -- whether it's

   11   money, property, what have you, as a means to help ensure his

   12   appearance here in court.

   13               And while the allegations by the government suggest

   14   that there are international connections, I'm not fully

   15   convinced that those are as extensive as the government is

   16   alleging.

   17               I'm not denying that there's any connection, but I

   18   don't know that they are quite as extensive as -- as to what's

   19   being alleged.

   20               And I think that in this circumstance, where there

   21   are a number of less restrictive measures the Court could

   22   impose, I believe that those could largely mitigate many of the

   23   government's concerns, as far as flight goes.

   24               So we would simply ask that the Court consider some

   25   measure that is less restrictive than simply leaving Mr. Yang
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 27 of 51 PageID 93

                                                                             27


    1   in custody for the pendency of what stands to probably be a

    2   pretty long-winded case.

    3                And that would be our request, Judge.

    4                THE COURT:    All right.    Thank you.

    5                Mr. King?

    6                MR. KING:    Good afternoon, Your Honor.

    7                THE COURT:    Good afternoon.

    8                MR. KING:    Your Honor, in turning to -- I'll endeavor

    9   to not be duplicative of Mr. Carson's efforts.         This is a

   10   husband and wife, so a lot of the things that would apply to

   11   one would apply to the other.

   12                I know Mr. Ely with pretrial services discussed that

   13   they could be third-party custodians.

   14                Mr. Yang's stepfather and mother are actually present

   15   in the court today.       They drove down from New York as soon as

   16   they heard this happen.      They've been assisting with the

   17   family.

   18                Mrs. Yang's mother is currently with the children

   19   right now.    They're at the ages of two and five.        And her

   20   husband is here.     He spends some time in Illinois.

   21                His plan was to move down here about -- about two or

   22   three weeks from now and stay with them for a couple of months.

   23   He's going to move that up now.         He has in the past, after her

   24   pregnancies, stayed with them for months at a time, and

   25   actually stayed in the home with Mr. and Mrs. Yang.
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 28 of 51 PageID 94

                                                                                 28


    1              Turning to a couple of things that the government

    2   addressed with Mrs. Yang -- and they tie together as the -- the

    3   family that Mrs. Yang has in China, along with her mental

    4   health history.

    5              The only family she really has in China is her

    6   father, who had a long history of physical, mental, and other

    7   types of abuse with regard to Mrs. Yang.        They have a very

    8   strange relationship and does speak a lot -- her mental health

    9   issues actually stem from that relationship.

   10              She has zero desire to see him.        She's spoken with

   11   him once as a favor to her mother to try to find a doctor for a

   12   distant family member that her mother was seeking out.              In the

   13   past year, that's been their only contact.         They don't speak.

   14              She has a grandmother that I believe she speaks with

   15   once a year for Chinese New Year to wish her a Happy New Year.

   16   And that's the extent of her family ties to China.          Her family

   17   is here.   Her mother is here.      And her stepfather is here.        And

   18   her children are here, along with her husband and mother-in-law

   19   and his -- her husband.

   20              The mental health issues with regard to the suicidal

   21   ideation stem primarily from a severe bout of postpartum

   22   depression after the birth of their firstborn child a little

   23   over five years ago.

   24              She was hospitalized for that, received treatment,

   25   and has not received continuing treatment since that.           That was
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 29 of 51 PageID 95

                                                                            29


    1   a very serious time.     And Mr. Harbaugh, her stepfather, did

    2   spend time with the family to help out during that time.

    3              That's principally the issues that she expressed, was

    4   during that time period and was a result of the birth of their

    5   first child.

    6              She did not -- she had some postpartum depression

    7   after the birth of their second child, but it was nowhere near

    8   as severe or serious.

    9              And she reports to me that she did not have -- she

   10   wasn't -- didn't receive anywhere near the treatment, didn't

   11   have the suicidal ideations that she did after the first bout

   12   of postpartum depression with her first child.

   13              THE COURT:    Pretrial services suggested there was --

   14   the absence of ongoing treatment was not because it wasn't

   15   necessary, but because she chose not to have the treatment,

   16   whether it was medication or otherwise.

   17              MR. KING:    Your Honor, in terms of the -- the

   18   first -- the truly serious incident, that moment had passed.

   19   With regard to continuing treatment, certainly I think -- I

   20   think it would not be a bad idea for the Court to -- to order

   21   some evaluation and treatment were she to be released.

   22              She doesn't believe she needs it.        But given the

   23   gravity and the amount of stress that's probably put on her

   24   with this situation, it wouldn't be a bad idea for her to

   25   receive that treatment, given just how stressful the situation
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 30 of 51 PageID 96

                                                                             30


    1   has been, along with her time in custody out at the Baker

    2   County Jail so far.

    3              I know there was some issues that the government

    4   raised in terms of deception with pretrial services.          You know,

    5   some of that I know is due to a language barrier.

    6              The -- for instance, she reported that she has

    7   quarterly contact with her mother-in-law and twice-a-year

    8   contact with her stepfather.

    9              Speaking to both of them and then speaking with her

   10   again, she just didn't understand the question and didn't

   11   explain that very well.      She has very frequent contact with her

   12   mother-in-law.

   13              Not a ton of phone contact with her stepfather, but

   14   the visits are twice a year.       After the birth of their last

   15   child, he stayed with them for six months.

   16              And we would ask the Court to consider him as a

   17   third-party custodian.      We've also spoken with the parents in

   18   terms of electronic monitoring.

   19              They've gone ahead and set up in the home -- they

   20   didn't have a landline phone before.        They've gone ahead and

   21   set that up.    So if the Court were inclined to require

   22   electronic monitoring, there is a landline phone that's already

   23   set up and ready to go, if that's required.

   24              And, Your Honor, at this time, I'd like to call

   25   Mr. Jim Harbaugh, her stepfather.
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 31 of 51 PageID 97

                                                                               31


    1                 THE COURT:    All right.   Harbaugh?

    2                 MR. KING:    Harbaugh.

    3                 THE COURT:    Mr. Harbaugh, you'll come forward to this

    4   witness box, please.       And if you'll -- when you get there, if

    5   you'll stay standing and raise your right hand to be placed

    6   under oath.

    7                 COURTROOM DEPUTY:    Do you solemnly swear or affirm

    8   that the answers you will give during these proceedings will be

    9   the truth, the whole truth, and nothing but the truth, so help

   10   you God?

   11                 THE WITNESS:    Yes, I do.

   12                 COURTROOM DEPUTY:    Thank you.

   13                 THE COURT:    All right.   Thank you, sir.   If you'll

   14   please take a seat.        Move your seat close to that microphone.

   15   And Mr. King will have some questions for you.

   16                 Mr. Coolican might have some questions for you.       And

   17   then I might have some questions, as well.

   18                 Mr. King?

   19                 MR. KING:    Thank you, Your Honor.

   20                  JIM HARBAUGH, DEFENDANTS' WITNESS, SWORN

   21                                DIRECT EXAMINATION

   22   BY MR. KING:

   23   Q.    And, Mr. Harbaugh, I know you're kind of soft spoken, so

   24   I'd just ask you to speak up.

   25   A.    Okay.
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 32 of 51 PageID 98

                                                                            32


    1   Q.      And you also tend to nod your head when answering

    2   questions.      So just -- because everything is being taken down,

    3   yes or no, so everybody is clear as far as the answers go.

    4                  If you could introduce yourself to the Court and

    5   spell your last name.

    6   A.      Jim Harbaugh, H-a-r-b-a-u-g-h.

    7   Q.      And how do you know the Yang family, both Mr. and Mrs.

    8   Yang?

    9   A.      I am Yuki's stepfather.

   10   Q.      And Yuki is Mrs. Yang?

   11   A.      Yes.

   12   Q.      That's what she goes by?

   13   A.      Yes.

   14   Q.      And how long have you known Mr. and Mrs. Yang?

   15   A.      I met them in the summer of 2014.

   16   Q.      And how long have you been married to Mrs. Yang's mother?

   17   A.      Since December of 2014.

   18   Q.      And you dated her for a period before that?

   19   A.      13 months before that.

   20   Q.      And where is she currently?

   21   A.      She is currently at home taking care of the two -- my two

   22   grandkids.

   23   Q.      And when you say the "home," what home is that?

   24   A.      The home of Yuki and Fan.

   25   Q.      And prior to coming to Court, we discussed what a
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 33 of 51 PageID 99

                                                                            33


    1   third-party custodian is?

    2   A.    Yes.

    3   Q.    And we discussed that you'd be responsible to report both

    4   to pretrial services and the Court if any conditions of

    5   pretrial release were not being met?

    6   A.    Yes.

    7   Q.    And, Mr. Harbaugh, can you look at Judge Barksdale and

    8   promise her and Mr. Ely that if -- if either -- any conditions

    9   are not being met that you'll call them immediately?

   10                 THE WITNESS:   Yes, I would call immediately, Your

   11   Honor.

   12   BY MR. KING:

   13   Q.    And just as a background for you, prior to -- my

   14   understanding is you're retired?

   15   A.    Could you say again?

   16   Q.    My understanding is you're retired?

   17   A.    Yes, semi-retired.

   18   Q.    And what are you retired from?

   19   A.    I worked at Mitsubishi Motors Manufacturing of America for

   20   about 16-and-a-half years.

   21   Q.    Okay.    And did you ever work outside the United States?

   22   A.    No.

   23                 THE COURT:   I'm sorry, Mr. King.

   24                 Did you say I am retired or I'm semi-retired?

   25                 THE WITNESS:   I'm semi-retired.
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 34 of 51 PageID 100

                                                                             34


    1                  THE COURT:   Semi.

    2                  THE WITNESS:   I do a little -- I do a little home

    3   repair on the side.

    4                  THE COURT:   Okay.   Thank you.

    5   BY MR. KING:

    6   Q.      And is that something you were planning on doing in

    7   Jacksonville when you were down here?

    8   A.      Maybe.   Yeah.

    9   Q.      And I -- you probably heard me discuss with the Court --

   10   what were your plans in terms of staying with Mr. and Mrs. Yang

   11   this upcoming year?

   12   A.      Well, I was planning on coming down here shortly before

   13   Thanksgiving, and then staying for a few months.

   14   Q.      And have you stayed with them before for any length of

   15   time?

   16   A.      Yes, I have.     I've stayed with them on multiple occasions

   17   for differing lengths of time, but at times encompassing a few

   18   months, even several months, during the birth of the second

   19   grandchild.

   20   Q.      Is that something you're willing to do, is stay in their

   21   home?

   22   A.      Yes.

   23   Q.      And you'd be able to assist the Court in making sure they

   24   follow all rules and conditions of pretrial release?

   25                  THE WITNESS:   Yes, Your Honor.
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 35 of 51 PageID 101

                                                                               35


    1                 MR. KING:    Your Honor, can I have a brief moment?

    2   BY MR. KING:

    3   Q.    And, Mr. Harbaugh, have you ever been arrested or charged

    4   with a crime before?

    5   A.    No.    Never.

    6                 MR. KING:    Your Honor, I have nothing further for

    7   Mr. Harbaugh.

    8                 THE COURT:   All right.

    9                 MR. KING:    I'll tender to Mr. Coolican.

   10                 THE COURT:   Thank you.

   11                 Mr. Carson, did you plan to ask any questions?

   12                 MR. C. CARSON:    No, ma'am.   I believe Mr. King

   13   covered what needed covered as far as Mr. Harbaugh.

   14                 THE COURT:   All right.   Thank you.

   15                 Mr. Coolican?

   16                                 CROSS-EXAMINATION

   17   BY MR. COOLICAN:

   18   Q.    Mr. Harbaugh, would the plan be that you would reside in

   19   the Yangs' home with your wife?

   20   A.    Yes.

   21   Q.    Okay.    And I'm just trying to understand.       Do you

   22   currently live with your wife?

   23   A.    Well, we live separate for a few months of the year.           And

   24   then I come to Jacksonville and we live together.          So not every

   25   month of the year do we live together, no, sir.
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 36 of 51 PageID 102

                                                                               36


    1                 I own a home in Illinois.      And I have lived there my

    2   entire life.     So I continue to -- I'm currently trying to fix

    3   the home up and sell it.       And then we plan to live together

    4   after that, which we hope to be in about another two years.

    5   Q.    Okay.

    6                 MR. COOLICAN:   All right.     Those are my questions,

    7   Your Honor.

    8                 THE COURT:   All right.   Thank you.

    9                 Mr. Harbaugh, do you have any firearms?

   10                 THE WITNESS:    I have one firearm.

   11                 THE COURT:   One firearm?    And is it a concealed

   12   firearm?    Or do you keep -- where do you keep it?

   13                 THE WITNESS:    I keep it in my home.

   14                 THE COURT:   In which home?

   15                 THE WITNESS:    In Illinois.   I'm sorry, Your Honor.

   16                 THE COURT:   That's okay.

   17                 All right.   Thank you.

   18                 Mr. King, any follow-up?

   19                 MR. KING:    No, Your Honor.

   20                 THE COURT:   All right.   Thank you, sir.

   21                 THE WITNESS:    Thank you, Your Honor.

   22                 MR. KING:    And, Your Honor, just in brief summation,

   23   understanding the mental health concerns, in terms of risk of

   24   flight and going through the 3142, you know, certainly there's

   25   plenty of things that can be done to assure that Mr. and Mrs.
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 37 of 51 PageID 103

                                                                              37


    1   Yang can remain in the home and caring for their children

    2   while -- while the -- during the pendency of this case.

    3               The family that Mrs. Yang has in China is very

    4   distant.    The one close family member that she actually has,

    5   she has a very poor relationship with, and, you know, certainly

    6   there's no risk that she would ever reside in that home or

    7   leave to go -- go be with that family member.

    8               The -- her ties to this community are significant.

    9   Her children are here.      Her mother is here.     Her stepfather

   10   will be down here.

   11               Her in-laws have come all the way down from New York.

   12   They drove through the night to make sure they could be here to

   13   support them and help out the family during this time.

   14               We believe the government has not met its burden to

   15   demonstrate that Mrs. Yang is a flight risk.          She should be

   16   given conditions.

   17               Electronic monitoring, if the Court believes it

   18   necessary, would more than be sufficient to assure that she

   19   does not leave.

   20               I've spoken with her.      With regard to her travel --

   21   sorry.    I thought I heard something.

   22               With regard to her travel, she rarely even leaves

   23   Duval County.     Certainly a condition that she not leave --

   24   their home is right near St. Johns County, but she reports to

   25   me that she rarely goes over the creek there.
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 38 of 51 PageID 104

                                                                             38


    1               But certainly a condition to stay within the

    2   Jacksonville Division, she would -- she'd have no reason to

    3   leave the Jacksonville Division counties, and Duval County.

    4               She indicated that she doesn't have anywhere that she

    5   has to be in St. Johns regularly.        And if the Court determined

    6   that keeping in Duval County would be -- help assure that she

    7   appeared for future court dates, she'd be more than willing to

    8   do that.

    9               And Mr. Harbaugh is, you know, we would submit, an

   10   excellent third-party custodian who's, you know, a lifelong

   11   citizen of the United States.       He's married to Mrs. Yang's

   12   mother, cares for the grandchildren.

   13               And he's not only willing to stay in the home, which

   14   normally would be a big ask, this is something he's done in the

   15   past and is comfortable doing.

   16               For those reasons, we would ask that the government's

   17   request to detain Mrs. Yang be denied and she be given

   18   conditions.

   19               THE COURT:    All right.    Thank you.

   20               MR. KING:    Thank you.

   21               THE COURT:    Mr. Coolican, anything else?

   22               MR. COOLICAN:    Just briefly, Your Honor.

   23               THE COURT:    And, Mr. King, I'm sorry, I forgot to

   24   ask, do you have a comfort level with your client's ability to

   25   understand English, at least the English spoken here today?
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 39 of 51 PageID 105

                                                                                   39


    1               MR. KING:    Yes, Your Honor.      And I spoke with

    2   Ms. Loeschen before court.       There is occasional times where I

    3   might have to phrase something a little differently.           But if I

    4   phrase it a little differently, we've had no issues

    5   communicating.     It just takes a little bit longer than it might

    6   normally.    And --

    7               THE COURT:    How long has she lived in the United

    8   States?

    9               MR. KING:    If I may just have a moment.

   10         (Counsel confers with defendant.)

   11               MR. KING:    11 years, Your Honor.

   12               THE COURT:    11 years?    Okay.   Thank you.

   13               MR. COOLICAN:    Your Honor, electronic monitoring is a

   14   useful tool in some cases.       It's helpful to enforce curfews.

   15   It's helpful to monitor a defendant's location to ensure that

   16   they're not going to locations where they can get in trouble.

   17               But this is not an electronic monitoring case.           The

   18   concern here is that they're going to simply disappear and

   19   leave the country.

   20               An electronic ankle bracelet can be cut off and the

   21   Yangs could be in a car and within 18-hours' drive be at the

   22   border of Mexico or Canada.

   23               With respect to the notion that this is going to be a

   24   long -- it's going to be a long pretrial period, respectfully,

   25   that's not a relevant consideration.        The Court is either going
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 40 of 51 PageID 106

                                                                               40


    1   to find that by the preponderance of the evidence that there is

    2   a flight risk or there is not.

    3               And the notion that there may be prolonged pretrial

    4   proceedings really doesn't factor into that.          So we'd ask that

    5   both defendants be held in custody pending trial.

    6               THE COURT:    All right.    Thank you.

    7               It's about 2 o'clock right now.       I'm going to take a

    8   very short break.     And I'll be back on the record at about

    9   2:05, 2:10.    Thank you.

   10               COURT SECURITY OFFICER:      All rise.

   11         (Recess from 1:59 p.m. to 2:04 p.m.)

   12               COURT SECURITY OFFICER:      All rise.    This Honorable

   13   Court is now back in session.

   14               MR. D. CARSON:    Your Honor, may I address the Court

   15   on behalf of Mr. Yang before you render your decision?

   16               THE COURT:    Yes.   If you'll hold on one second,

   17   Mr. Carson.

   18               Thank you.    We're back on the record.      And everybody

   19   is in the courtroom, both Lieutenant Yang, Mrs. Yang, their

   20   counsel, and then counsel for the government.

   21               Yes, sir, Mr. Carson?

   22               MR. D. CARSON:    Your Honor, the prosecutor mentioned

   23   that he's concerned that my client, Mr. Yang, would flee the

   24   country.    And, of course, this reminds me of Falsgraf -- I

   25   mean, the attenuation of those circumstances and the
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 41 of 51 PageID 107

                                                                                41


    1   speculation, I think are not appropriate at a detention

    2   hearing.    Many --

    3               THE COURT:    Falsgraf, of law school fame?       Is that

    4   what you're referencing?

    5               MR. D. CARSON:    I am.

    6               THE COURT:    Okay.

    7               MR. D. CARSON:    And the Falsgraf case, you know, as

    8   we know -- you know, attenuated circumstances.          We're talking

    9   about if this happens, if this happens, if this happens, if

   10   this happens, then this might happen.

   11               There's no definitive information that my client has

   12   made any entreaties to the Chinese government or that they,

   13   vice versa, have done that to him, in addition to which I know

   14   the prosecution believes that this is going to be a short case.

   15               I've been doing this for many decades.        And I've done

   16   a lot of translation work, just on open wires, where everybody

   17   is speaking English, and they take days and months to be

   18   certain if the information you're hearing over a wiretap, a

   19   phone, and in this case a dash cam, is accurate.

   20               THE COURT:    I don't think he disagreed it might be

   21   lengthy.    I think he was arguing it's not relevant to the

   22   decision.

   23               MR. D. CARSON:    Well, I believe it is relevant to the

   24   decision in this respect.       We have to translate from Mandarin

   25   to English.
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 42 of 51 PageID 108

                                                                             42


    1               Our ability to do that is extraordinarily limited if

    2   we don't have direct and unfettered access to both of these

    3   defendants.

    4               Because in Chinese, as the Court probably knows,

    5   there are many inflections in the language itself which

    6   entirely change the meaning.

    7               And if there's a certain dialect that was being

    8   used -- my point is this, Your Honor, in doing translation work

    9   with linguists for the FBI, or other agencies, it's not a

   10   foregone conclusion that they properly translated the

   11   information.

   12               And so what you see in that complaint may ultimately

   13   turn out not to be exactly what was said, in addition to which

   14   if I'm speaking to my wife and I'm nodding my head a certain

   15   way or saying something sarcastically, the Court and the

   16   complainant -- and the FBI has done an excellent job in putting

   17   together this complaint, but they may not have the true meaning

   18   of what was said.

   19               So when the prosecution relies on that as being

   20   authentic and accurate, I don't doubt that they believe that it

   21   is.   But I question whether or not it actually truly is based

   22   on the problem and difficulties that occur with translation.

   23               Thank you, Your Honor.

   24               THE COURT:    All right.    Thank you, Mr. Carson.

   25               All right.    I'll just make some brief statements, but
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 43 of 51 PageID 109

                                                                                 43


    1   I'll follow up with an order.       The matter comes before the

    2   Court on a motion by the government to detain Lieutenant Yang

    3   and Mrs. Yang pending the trial of the matter.

    4                In considering the request, first, Lieutenant Yang

    5   and Ms. Yang are entitled to the presumption of innocence.

    6   Nothing that takes place now or that was said earlier affects

    7   that presumption.

    8                Instead, the purpose of the hearing is to decide,

    9   notwithstanding the presumption of innocence, if Lieutenant

   10   Yang and Ms. Yang should be detained pending trial.

   11                Second, under the Bail Reform Act, pretrial detention

   12   is an exceptional step.      Under the act, they have to be

   13   released before trial unless there's a finding that no

   14   condition or combination of conditions exists that will

   15   reasonably assure their appearance.

   16                The act requires the least restrictive conditions be

   17   imposed that are necessary to provide those reasonable

   18   assurances.    But if there aren't conditions that will

   19   reasonably assure appearance as required, then the Court's

   20   required to order them held in custody pending the outcome of

   21   the trial.

   22                The government argues that Lieutenant Yang and

   23   Mrs. Yang should be detained because of risk of flight.              Here,

   24   the government has to show by a preponderance of the evidence,

   25   as Mr. Coolican said, more likely than not, that no conditions
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 44 of 51 PageID 110

                                                                               44


    1   or combination of conditions will reasonably assure their

    2   presence as required.

    3               There's no presumption in this case either way.          The

    4   factors the Court considers are these, the nature and

    5   circumstances of the alleged offense, weight of the evidence

    6   against each defendant, their history, characteristics, and,

    7   finally, the nature and seriousness of the danger to others in

    8   the communities.

    9               I've considered all of those factors and what each

   10   side said this afternoon, and -- and, of course, I've read the

   11   complaints themselves.

   12               Based on that evidence, I find the United States has

   13   met its burden.     And I'll articulate my findings better in an

   14   order when I've had a chance to sit down and write them down.

   15               But just briefly, the nature and circumstances of the

   16   offense -- Mr. Coolican made a compelling case that the alleged

   17   offenses involve multiple acts of deceptions by both, and

   18   deceptions to government agencies and government authorities.

   19               The weight of the evidence -- if we just look at the

   20   complaints -- is very strong against each.

   21               History and characteristics, they're both highly

   22   intelligent.    They both have foreign ties.       And with Mrs. Yang

   23   there is a history of suicidal ideations, and even a history of

   24   an attempted suicide.

   25               The nature and circumstances of the danger to the
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 45 of 51 PageID 111

                                                                               45


    1   community -- it's a really unusual case, of course.           I think we

    2   all know that.     But the nature and circumstances of the danger

    3   include how Mr. Coolican started and ended his presentation,

    4   which is a danger to our national security.

    5                And then with Mrs. Yang, there's also the danger

    6   presented by mental illness and the inability to see a need for

    7   treatment.

    8                Mr. Harbaugh seems nice enough as a third-party

    9   custodian.    The Court is not convinced that -- that he has a

   10   really close relationship -- a close, good relationship with

   11   Mrs. Yang, or that he would be able to provide the reasonable

   12   assurances.    And -- and I am persuaded by Mr. Coolican's

   13   argument regarding electronic monitoring.

   14                That being the case, Lieutenant Yang and Mrs. Yang

   15   will be held in custody pending the outcome of the trial.            And,

   16   again, I'll enter a written order setting forth more articulate

   17   findings.

   18                Anything else, Mr. Coolican?

   19                MR. COOLICAN:    No, Your Honor.

   20                THE COURT:   Anything else from either Mr. Carson or

   21   Mr. Carson?

   22                MR. C. CARSON:   Not at this time, Judge.

   23                THE COURT:   All right.    And from Mr. King?

   24                MR. KING:    No, Your Honor.

   25                THE COURT:   All right.    Thank you.    Court's in
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 46 of 51 PageID 112

                                                                              46


    1   recess.

    2                COURT SECURITY OFFICER:     All rise.

    3         (Recess from 2:12 p.m. to 2:44 p.m.)

    4                COURT SECURITY OFFICER:     You may be seated.

    5                THE COURT:   All right.    We're back on the record in

    6   Lieutenant Yang and Mrs. Yang's case.        It looks like

    7   Mr. Coolican is here for the United States.

    8                And Mr. Carson, Jr., for Lieutenant Yang.        And

    9   Mr. King for Mrs. Yang.       And they are both present.

   10                I don't think we have the interpreter on the

   11   telephone.

   12                All right.   If there's an issue with interpretation,

   13   just let me know, Ms. Yang.

   14                Mr. King, my courtroom deputy explains that you

   15   wanted to go back on the record?

   16                MR. KING:    Yes, Your Honor.    And then I think

   17   Mr. Carson has the same issue.       We were retained for purposes

   18   of detention hearing only.        We have not filed notices yet, have

   19   not sorted that out.

   20                We would ask the Court to set a brief amount of time

   21   for status of counsel.

   22                THE COURT:   Okay.    And, Mr. Carson, you're in the

   23   same boat?

   24                MR. C. CARSON:    That -- that is correct, Your Honor.

   25                THE COURT:   Okay.
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 47 of 51 PageID 113

                                                                                47


    1               MR. C. CARSON:    And I will offer for the Court, we

    2   have been in discussions with the family.         I believe that

    3   Mr. King is similarly situated.        We are optimistic that the

    4   representation will run the duration of the case, but we're not

    5   quite there yet.     The families are marshaling the resources.

    6               THE COURT:    Okay.   So let's look at calendars next

    7   week.    How much time would be reasonable?

    8               MR. C. CARSON:    Frankly, Judge -- and I know the

    9   government is a little bit under the gun time-wise here.             So I

   10   think as soon as a week we should be pretty clear on where we

   11   stand.

   12               THE COURT:    Okay.   When is the preliminary hearing,

   13   Ms. Loeschen?

   14               COURTROOM DEPUTY:     It is October 31st.

   15               THE COURT:    Mr. Carson, would it be possible, and

   16   Mr. King, to do it late in the day on the 29th?          That's

   17   Tuesday.

   18               MR. C. CARSON:    If I may have just a moment, Your

   19   Honor.

   20               MR. KING:    Your Honor, may I check my phone?

   21               THE COURT:    Yes.

   22               MR. KING:    Your Honor, that will work with my

   23   schedule.

   24               THE COURT:    Okay.

   25               MR. COOLICAN:    That's fine for the United States,
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 48 of 51 PageID 114

                                                                             48


    1   Your Honor.

    2               THE COURT:    Okay.

    3               MR. C. CARSON:    That is acceptable for us, as well.

    4               THE COURT:    Okay.   We'll set status of counsel in the

    5   case on October 29th at 4 o'clock.

    6               MR. KING:    Thank you, Your Honor.

    7               THE COURT:    And, of course, if you're retained before

    8   then, like formally for the remainder of the case, simply file

    9   a notice with the Court and I'll cancel that status-of-counsel

   10   hearing.

   11               MR. KING:    Thank you.

   12               THE COURT:    And then beyond that, just so you're

   13   aware -- I know you stepped in the case, but we do have the

   14   preliminary hearing on October 31st before one of the other

   15   magistrate judges.

   16               If an indictment is not returned before then, that

   17   will go forward, unless your clients waive that.

   18               Okay?   Anything else?

   19               MR. KING:    Nothing from Mrs. Yang, Your Honor.

   20               THE COURT:    All right.

   21               MR. C. CARSON:    Not at this time, Judge.

   22               MR. COOLICAN:    Your Honor, just briefly, I tendered

   23   to your courtroom deputy for filing in open court, providing

   24   copies to counsel, a notice of intent to use Foreign

   25   Intelligence Surveillance Act information.
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 49 of 51 PageID 115

                                                                                 49


    1               THE COURT:    Thank you.

    2               And, Mr. Carson, I meant to say something earlier.

    3   Now I have an opportunity to.

    4               MR. C. CARSON:    Yes, ma'am.

    5               THE COURT:    The other Mr. Carson mentioned a need for

    6   translation and personal contact with Lieutenant Yang in order

    7   to effectuate that.

    8               And it's -- it's less of a detention issue and more

    9   of a due process issue.      If there's any -- if you're having any

   10   trouble contacting or meeting with your client to prepare for

   11   the case, simply file a motion with the Court alerting the

   12   Court to any issues that you're having, and then the type of

   13   resolution you'd like to see.

   14               MR. C. CARSON:    Certainly, Judge.

   15               THE COURT:    Okay.

   16               MR. C. CARSON:    And as far as Mr. Yang is concerned,

   17   his English is very good.       We've met a number of times.         I

   18   don't have any concerns as far as that goes.

   19               THE COURT:    The translation is your concern.       And

   20   that's fine.    And we had that issue come up once in another

   21   case actually involving Chinese translation, and it worked

   22   itself out fine.

   23               But in your case, if -- if there's a need to -- if

   24   you're having trouble getting to see him in pretrial detention,

   25   just let the Court know.
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 50 of 51 PageID 116

                                                                              50


    1                MR. C. CARSON:   Thank you very much, Your Honor.       We

    2   appreciate it.

    3                THE COURT:   All right.    Anything else?

    4                MR. COOLICAN:    No, Your Honor.

    5                MR. C. CARSON:   Not at this time, Judge.

    6                THE COURT:   All right.

    7                MR. KING:    No, Your Honor.   Thank you.

    8                THE COURT:   All right.    Thank you.

    9                COURT SECURITY OFFICER:      All rise.

   10         (The digitally recorded proceedings concluded at

   11   2:48 p.m.)

   12                                     - - -

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 3:19-mj-01390-PDB Document 32 Filed 11/15/19 Page 51 of 51 PageID 117

                                                                             51


                                       CERTIFICATE



       UNITED STATES DISTRICT COURT         )
                                            )
       MIDDLE DISTRICT OF FLORIDA           )



                    I hereby certify that the foregoing transcript is a

        true and correct computer-aided transcription from the official

        electronic sound recording of the proceedings in the

        above-entitled matter.



                    DATED this 15th day of November, 2019.




                           s/Shannon M. Bishop

                           Shannon M. Bishop, RDR, CRR, CRC
